FILED
                           NOT FOR PUBLICATION                            FEB 22 2013

                                                                      MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                       No. 11-10298

              Plaintiff - Appellee,             D.C. No. 3:91-cr-00324-WHA-1

  v.
                                                MEMORANDUM *
OLAF PETER JUDA, pro se,

              Defendant - Appellant.



                   Appeal from the United States District Court
                     for the Northern District of California
                    William Alsup, District Judge, Presiding

                     Argued and Submitted February 11, 2013
                            San Francisco, California

Before: SCHROEDER, HAWKINS, and MURGUIA, Circuit Judges.

       Olaf Peter Juda (“Juda”) appeals the modification of his conditions of

supervised release and order dismissing his motion to dismiss the supervised release

revocation proceedings. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we

affirm.



          *
           This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                           I.

         We review de novo the district court’s authority to modify Juda’s terms of

supervised release, United States v. Miller, 205 F.3d 1098, 1100 (9th Cir. 2000), and

determine that, having properly considered the statutorily enumerated factors, there

was full authority to modify Juda’s conditions of supervised release under 18 U.S.C.

§ 3583(e)(2). See United States v. Gross, 307 F.3d 1043, 1044 (2002). Changed

circumstances were not required to modify those conditions. See Miller, 205 F.3d at

1100; see also, e.g., United States v. Navarro-Espinosa, 30 F.3d 1169, 1171 (9th Cir.

1994).

         Reviewing for abuse of discretion, United States v. Napulou, 593 F.3d 1041,

1044 (9th Cir. 2010), we hold that the imposition of these particular conditions was

not an abuse of discretion in light of the nature of Juda’s original offense and post-

release behavior. See United States v. King, 608 F.3d 1122, 1131 (9th Cir. 2010).

                                          II.

         While we may consider whether district courts have authority to revoke a term

of supervised release under 18 U.S.C. § 3583, see, e.g., United States v. Wing, 682

F.3d 861, 863 (9th Cir. 2012), the validity of a conviction may not be collaterally

attacked in, or on appeal from, a supervised release revocation proceeding. United

States v. Simmons, 812 F.2d 561, 563 (9th Cir. 1987) (citing United States v. Lustig,


                                           2
555 F.2d 751, 753 (9th Cir. 1977)) (“[A] conviction may be collaterally attacked only

in a separate proceeding under 28 U.S.C. § 2255, and a court should consider the

petition for probation revocation as if the underlying conviction was unquestioned.”).

Thus, Juda may not challenge the district court’s jurisdiction over the revocation

proceedings based on a claim that his underlying sentence is invalid. See, e.g., United

States v. Ruiz-Camarena, 141 F. App’x 580, 581 (9th Cir. 2005) (citing Simmons, 812

F.2d at 563) (rejecting a similar challenge to a district court’s jurisdiction to consider

a petition for revocation of supervised release).

      AFFIRMED.




                                            3